Exhibit (10) AA4.

Personal & Confidential

May 2, 2006

Mr. Daniel T. Meek
(address intentionally omitted)

Dear Dan:

By way of letter agreements dated July 31, 1998 (the “1998 Agreement”), June 25,
2001 (the “2001 Agreement”) and January 9, 2006 (the “2006 Retention
Agreement”), Eastman Kodak Company (“Kodak”) and you agreed to certain terms
regarding your employment. The purpose of this letter (the “2006 Termination
Agreement”), which will become an agreement once both you and Kodak sign it, is
to supplement the 1998, 2001 and 2006 Retention Agreements (collectively, the
“Prior Agreements”) as set forth herein. The 2006 Termination Agreement
supersedes the Prior Agreements to the extent inconsistent therewith.

1.     Last Day of Work

It is hereby agreed that your last day of employment by Kodak will be on June
30, 2006 (the “Last Day of Work”), or such other date to which the parties
hereto mutually agree, unless you resign or are terminated at an earlier date
under the terms of this letter agreement.

2.     Responsibilities

During the remainder of your employment by Kodak, you will perform such duties
and responsibilities as are identified by or on behalf of the person to whom you
report, and be responsible for performing those transition expectations
identified by such person. It is expected that you will perform these duties,
responsibilities and expectations in a timely and satisfactory manner, and your
receipt of the benefits described in this letter agreement is contingent on your
satisfaction of this condition.

3.     Long-Term Incentive and Retention Plan

Pursuant to Section 2 of the 2006 Retention Agreement, because your termination
is involuntary without cause, you will receive the maximum award available under
the Plan, $1,395,000.00, which will be paid in a single, lump-sum payment in
shares of Kodak common stock in 2008, on or before March 15, 2008, and is
subject to any and all conditions in the 2006 Retention Agreement.

4.     Severance Benefits

Pursuant to Section 3 of the 2006 Retention Agreement, You will receive a
severance allowance in an amount equal to $1,620,000.00, which will be paid over
the twelve-month period commencing on the six-month anniversary of your Last Day
of Work, and is subject to any and all conditions in the 2006 Retention
Agreement. Payments will be substantially equivalent and generally made
consistently with Kodak’s normal payroll cycles (currently bi-weekly), but no
less frequently than monthly. You will also receive the other benefits discussed
in Section 3 of the 2006 Retention Agreement (continuation of health, dental and
basic life insurance coverages, outplacement services and financial counseling
services), as described therein. In order to receive the severance allowance and
other benefits described in this Section 4 and Section 3 of the 2006 Retention
Agreement, you must execute prior to your termination of employment the
Agreement, Waiver and Release annexed hereto as Addendum A. In the event you
either fail to sign or, once signed, make an effective revocation of Addendum A,
you will not be entitled to any of these severance benefits.

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
May 2, 2006

5.     Pension Benefits

Pursuant to Section 4 of the 2006 Retention Agreement and Section 10 of the 1998
Agreement, you will receive an enhanced pension payment as a result of the
deemed service granted under the 2006 Retention and 1998 Agreements, subject to
any and all conditions in such Agreements. This amount will be paid in the form
of a single lump sum cash payment within 60 days after your Last Day of Work.

6.     Executive Compensation for Excellence and Leadership

You will be eligible for a pro-rated award under the Executive Compensation for
Excellence and Leadership (“EXCEL”) plan for the 2006 performance period in
accordance with the terms of EXCEL. Any award made to you will be paid at the
normal time of payout.

You hereby acknowledge and agree that individual performance is but one factor
that is taken into account in determining awards under EXCEL. Other factors that
are taken into account include company performance, unit performance, and
discretion by the Executive Compensation and Development Committee of the Board
of Directors (the “Compensation Committee”), Kodak’s CEO and the participant’s
supervisor. Given this, you further acknowledge and agree that the Compensation
Committee’s determination with regard to the amount and payment of any EXCEL
award paid to you for 2006 will be final and binding upon you, and any other
person having or claiming to have any right or interest on your behalf in or
under the plan.

7.     Stock Options

Subject to your satisfaction of the terms of this letter agreement, your
termination of employment will, for purposes of any stock options held by you on
your termination of employment, be treated as an “Approved Reason” under the
terms of the applicable governing documents. Thus, you will not forfeit any
stock options you hold on the Last Day of Work as a result of your termination
of employment under this letter agreement; rather, they will vest and expire in
accordance with, and are otherwise subject in all respects to, the terms of the
applicable governing documents.

8.     Leadership Stock Program

Subject to your satisfaction of the terms of this letter agreement, your
termination of employment will be treated as for an “Approved Reason” pursuant
to the terms of Kodak’s Leadership Stock Program. You therefore will be eligible
for a full award for the program’s 2004-2005 performance cycle, and a prorated
award for the program’s 2005-2006 performance cycle. Any award made to you with
respect to either of these cycles will be paid following certification by the
Compensation Committee of the Company’s performance for the entire performance
cycle, pursuant to the terms of the Leadership Stock Program. With respect to
the 2006-2007 performance cycle, since you will be terminating your employment
during the first year of this two-year performance cycle, you will not be
eligible for any award under the Leadership Stock Program for such cycle, and
thereby forfeit any and all rights to receive an award therefor.

Page 2 of 11

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
May 2, 2006

9.     Employee’s Agreement

During your employment by Kodak, you signed an “Eastman Kodak Company Executive
Employee’s Agreement (the “Employee’s Agreement”)” in which you affirmed your
obligation not to disclose Company trade secrets or confidential or proprietary
information. Further, you agreed not to engage in work or activities on behalf
of a competitor of the Company in the field in which you were employed by Kodak
for a period following termination of your employment by Kodak equal to the
total number of months you were employed by Kodak, but in no event less than six
(6) months or more than eighteen (18) months. By signing this letter agreement,
you reaffirm your Employee’s Agreement and agree that it is in full force and
effect, without amendment or modification.

10.     Cooperation

You agree to cooperate fully with Kodak from now to the date of your termination
of employment and thereafter during the two (2) year period following your
termination, taking into account the demands of any subsequent employment by you
with a third party after the Last Day of Work, on all matters relating to your
employment and termination of employment, the transition of your duties and
responsibilities to your successor(s), and the conduct of Kodak’s business. You
further agree during such periods to cooperate fully with Kodak regarding, and
conduct all of your actions, statements and communications in a manner
consistent with, the announcement by Kodak of your termination of employment.

In partial consideration for the severance benefits described above, you also
agree that during the period commencing on the date of this letter and ending on
the second anniversary of the Last Day of Work, you will not in any way
disparage, make any statement, or take any action which is adverse, inimical or
otherwise detrimental to the interests of the Company or any of its current or
former officers, directors, and employees or cause any of such persons
embarrassment or humiliation or otherwise cause or contribute to such persons
being held in disrepute by the public or the Company’s shareholders, clients,
customers, employees or competitors. Kodak also agrees that during such period
of time, its officers and directors will not in any way disparage, make any
statement, or take any action which is adverse, inimical or otherwise
detrimental to you or cause you embarrassment or humiliation or otherwise cause
or contribute to your being held in disrepute by the public or the Company’s
shareholders, clients, customers, employees or competitors.

11.     Injunctive Relief

You acknowledge by accepting the benefits under this letter agreement and the
Prior Agreements that any breach or threatened breach by you of any term of
Sections 9 or 10 hereof cannot be remedied solely by the recovery of damages or
the withholding of benefits and the Company will therefore be entitled to an
injunction against such breach or threatened breach without posting any bond or
other security. Nothing herein, however, will prohibit the Company from
pursuing, in connection with an injunction or otherwise, any other remedies
available at law or in equity for such breach or threatened breach, including
the recovery of damages.

12.     Vacation

Upon your termination of employment, you will receive payment in lieu of all
your earned and unused available carried-over and then-current vacation.

Page 3 of 11

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
May 2, 2006

13.     Miscellaneous

A.       Confidentiality. You agree to keep the content and existence of this
letter agreement confidential except that you may review it with your
supervisor, attorney, financial advisor, and/or with me or my designee. Prior to
any such disclosure, you agree to advise these individuals of the confidential
nature of this letter agreement and the facts giving rise to it as well as their
obligations to maintain the confidentiality of this letter agreement and the
facts giving rise to it.   B. Tax Liability. By signing this letter agreement
you agree that the Company has not provided you with advice regarding the tax
treatment of any of the benefits or payments provided hereunder, including
without limitation those benefits set forth in Section 3. You hereby acknowledge
that Kodak will not report any such amounts as taxable (or make any related
withholding of tax) under Section 409A of the Internal Revenue Code of 1986, as
amended, or administrative guidance thereunder, and you agree to indemnify and
hold the Company harmless for any liability associated with such reporting and
withholding treatment.   C. Section 409A of the Internal Revenue Code. The
arrangements described in this letter agreement are intended to comply with
Section 409A of the Internal Revenue Code to the extent such arrangements are
subject to that law. The parties agree that they will negotiate in good faith
regarding amendments necessary to bring the arrangements into compliance with
the terms of that Section or an exemption therefrom as interpreted by guidance
issued by the Internal Revenue Service; provided, however, that Kodak may
unilaterally amend this agreement for purposes of compliance if, in it’s sole
discretion, Kodak determines that such amendment would not have a material
adverse effect with respect to your rights under the agreement. The parties
further agree that to the extent an arrangement described in this letter fails
to qualify for exemption from or satisfy the requirements of Section 409A, the
affected arrangement may be operated in compliance with Section 409A pending
amendment to the extent authorized by the Internal Revenue Service. In such
circumstances Kodak will administer the letter in a manner which adheres as
closely as possible to the existing terms and intent of the letter while
complying with Section 409A. This paragraph does not restrict Kodak’s rights
(including, without limitation, the right to amend or terminate) with respect to
arrangements described in this letter to the extent such rights are reserved
under the terms of such arrangements.   D. Unenforceability. If any portion of
this letter agreement is deemed to be void or unenforceable by a court of
competent jurisdiction, the remaining portions will remain in full force and
effect to the maximum extent allowed by law. The parties intend and desire that
each portion of this letter agreement be given the maximum possible effect
allowed by law.   E. Headings. The heading of the several sections of this
letter agreement have been prepared for convenience and reference only and shall
not control, affect the meaning, or be taken as the interpretation of any
provision of this letter agreement.   F. Applicable Law. This letter agreement,
and its interpretation and application, will be governed and controlled by the
laws of the State of New York, applicable as though to a contract made in New
York by residents of New York and wholly to be performed in New York without
giving effect to principles of conflicts of law. Disputes arising under this
letter agreement shall be adjudicated within the exclusive jurisdiction of a
state or federal court located in Monroe County, New York. Neither party waives
any right it may have to remove such an action to the United States Federal
District Court located in Monroe County, New York.

Page 4 of 11

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
May 2, 2006


G.       Amendment. This letter agreement may not be changed, modified, or
amended, except in a writing signed by both you and Kodak which expressly
acknowledges that it is changing, modifying or amending this letter agreement.  
H. Forfeiture. In the event that you violate any provision of this letter
agreement, including Addendum “A”, or your Employee’s Agreement, in addition to,
and not in lieu of, any other remedies that Kodak may pursue against you, no
further severance benefits will be made to you hereunder and you agree to
immediately repay all severance benefits previously paid to you pursuant to this
letter agreement. In such event all other provisions of this letter agreement
will remain in full force and effect as though the breach had not occurred.   I.
Plan Documents Control. To extent that the terms of this letter agreement relate
to a compensation or benefit plan (including, without limitation, EXCEL, stock
options, Leadership Stock, restricted stock and restricted stock units), such
terms are subject to the provisions of the applicable governing documents (such
as plan documents, administrative guides and award notices), which are subject
to change.

Your signature below means that:

1.       You have had ample opportunity to discuss the terms and conditions of
this letter agreement with an attorney and/or financial advisor of your choice
and as a result fully understand its terms and conditions; and   2. You accept
the terms and conditions set forth in this letter agreement; and   3. This
letter agreement, including in particular its reference regarding the continuing
effectiveness of your Employee’s Agreement, supersedes and replaces any and all
agreements or understandings, whether written or oral, that you may have with
the Company concerning your termination of employment and any special or other
separation, termination, retirement or compensation arrangement.

If you find the foregoing acceptable, please sign your name on the signature
line provided below. Once the letter agreement is executed, please return it
directly to my attention.

Very truly yours,

   

Robert L. Berman

Enclosure

I accept the terms and conditions of this letter agreement.

Signed:                    Dated:   Daniel T. Meek  

Page 5 of 11

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
May 2, 2006

ADDENDUM A

AGREEMENT, WAIVER AND RELEASE

NOTICE:      YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT.


This Agreement, Waiver and Release (the “Agreement”) is a contract between the
undersigned employee (“you”) and your employer, Eastman Kodak Company (“Kodak”),
dated ____________. Your Last Day of Work is defined in the letter agreement
between yourself and Kodak to which this Agreement is attached as Addendum A
(“Letter Agreement”).

1.     Benefits

In consideration for signing this Agreement, you will receive the benefits (the
“Termination Benefits”) described in the Letter Agreement.

2.     Release

In consideration for the Termination Benefits, you hereby release and discharge
Kodak, its parent corporations, subsidiaries, affiliates, benefit plans and
their plan administrators, successors and assigns and their respective
directors, officers, employees and agents (hereinafter collectively referred to
as the “Releasees”), both individually and in their official capacity, from all
claims, actions and causes of action of any kind, which you, or your agents,
executors, heirs, or assigns ever had, now have, or may have, whether known or
unknown, as a result of your employment by or termination of employment from
Kodak.

Page 6 of 11

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
May 2, 2006

As a result, you will be prevented from suing Kodak under any law, rule,
regulation, or common law theory, including, but not limited to, the following:

 * any federal, state or local law, regulation or executive order prohibiting
   discrimination on account of age, race, sex, sexual orientation, national
   origin, religion, disability, marital status, citizenship, color, or veteran
   status;

 * the Age Discrimination In Employment Act of 1967, as amended;

 * Title VII of the Civil Rights Act of 1964, as amended;

 * the Civil Rights Act of 1866, as amended;

 * the Employee Retirement Income Security Act, as amended;

 * the Americans with Disabilities Act, as amended;

 * the Family and Medical Leave Act, as amended;

 * the National Labor Relations Act, as amended;

 * the Equal Pay Act; as amended;

 * claims for wrongful discharge, unjust dismissal, or constructive discharge;

 * claims for breach of any alleged oral, written or implied contract of
   employment;

 * claims for salary, severance payments, bonuses or other compensation of any
   kind (except as permitted under Section 3 below);

 * claims for benefits (except as permitted under Section 3 below);

 * claims for libel, slander, defamation and attorneys’ fees; and

 * any other claims under federal, state or local statute, law, rule or
   regulation, as amended, or under common law.

Page 7 of 11

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
May 2, 2006

3.     Release Exclusions

Excluded from the scope of this Release are claims for the following
compensation and benefits:

 * Claims for benefits to which you may be eligible under the terms of the
   following benefit plans, as such plans may be amended from time to time:
   Kodak Retirement Income Plan, Kodak Unfunded Retirement Income Plan, Kodak
   Excess Retirement Income Plan, Eastman Kodak Employees’ Savings and
   Investment Plan, and Kodak Employee Stock Ownership Plan;

 * Claims for retiree health care or dental services rendered after your
   termination, or life insurance benefits to which you may become entitled
   after your termination under any Company health care, dental, or life
   insurance plan, as such plans may be amended from time to time;

 * Claims for expenses incurred by you or your covered family members prior to
   your termination of employment under the Kodak Medical Assistance Plan or the
   Kodak Dental Plan;

 * Claims for accrued, but unpaid and unused, benefits under the Vacation Plan;

 * Any claims that may arise after the date this Agreement is executed unrelated
   to your employment or the termination of your employment;

 * Claims for any amounts or awards due you under the Eastman Kodak Company 1982
   Executive Deferred Compensation Plan;

 * Claims with respect to any injury compensable under applicable Workers’
   Compensation statutes;

 * Claims under the Fair Labor Standards Act; and

 * Claims for benefits and compensation owing to you under the Letter Agreement.

4.     No Future Lawsuits

In addition to any and all other obligations you may have under the terms of
this Agreement, you also separately and independently covenant and agree that,
to the extent allowed by law, you will not sue Releasees upon any of the claims
that you have released in Section 2 of this Agreement or assist any other person
or entity in bringing any lawsuit against Kodak in any state or federal court
with the exception of lawsuits based upon claims listed in Section 3.

5.     Cooperation

You understand that Kodak may need your continued cooperation and involvement
with various pieces of litigation and other legal matters which are pending at
the time of your termination of employment or which may arise thereafter. In
further consideration of the Termination Benefits, you agree, at Kodak’s request
from time to time, to cooperate with Kodak in its efforts to defend and/or
pursue any such litigation or other legal matters. You will provide this
assistance to Kodak at no additional remuneration beyond the Termination
Benefits. When performing these services at Kodak’s request, except where
prohibited by law, Kodak will consider reimbursing you for reasonable travel and
lodging expenses that you incur upon submission of documentation acceptable to
Kodak. By way of illustration and not by way of limitation, the types of
services that may be requested of you under this Section 5 include: attending
strategy sessions, attending preparations for trial, appearing at depositions,
executing affidavits and testifying at trials.

6.     Return of Kodak Property

Whether or not you sign this Agreement, you, as a terminating employee, are
reminded that prior to your termination of employment you must return to Kodak,
(i) all documents, and other tangible items, and any copies, that are in your
possession or control and which contain confidential information in written,
magnetic or other form and shall have not given such documents, items, or copies
to anyone other than another Kodak employee; and (ii) all other Kodak property
within your possession including, but not limited to, office keys,
identification badges or passes, Kodak credit cards, automobiles, and computer
equipment and software. You understand and acknowledge your continuing
obligation regarding the disclosure of confidential, proprietary and trade
secret information which you have obtained during your employment with Kodak.

Page 8 of 11

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
May 2, 2006

7.     Eastman Kodak Company Executive Employee’s Agreement

Whether or not you sign this Agreement, you, as a terminating employee, are
reminded that the Eastman Kodak Company Executive Employee’s Agreement (the
“Executive Employee’s Agreement”) entered into between Kodak and yourself
remains in full force and effect after termination of your employment. Under the
Executive Employee’s Agreement, you reaffirmed your obligation not to disclose
Kodak trade secrets, confidential or proprietary information. Also, under the
terms of the Executive Employee’s Agreement, you agreed not to engage in work or
activities on behalf of any competitor of Kodak in the field in which you were
employed by Kodak for a period following termination of your employment equal to
the total number of months you were employed by Kodak, but in no event less than
six (6) months or more than eighteen (18) months.

8.     Breach

You agree that if you violate any part of this Agreement or the Executive
Employee’s Agreement described in Section 7 above, you will be responsible for
all costs incurred by Kodak that flow from that violation, including Kodak’s
legal fees and other costs associated with any legal action that arises from
that violation. You also agree that if you violate any part of this Agreement or
the Executive Employee’s Agreement, you will not be entitled to the Termination
Benefits.

You further agree that any breach or threatened breach by you of this Agreement
cannot be remedied solely by the recovery of damages and Kodak shall therefore
be entitled to any injunction against such breach or threatened breach without
posting any bond or other security. Nothing herein, however, shall be construed
as prohibiting Kodak from pursuing, in connection with an injunction or
otherwise, any other remedies available at law or equity for such breach or
threatened breach, including the recovery of damages.

9.     Confidentiality

In further consideration of the Termination Benefits, you agree that the content
of Letter Agreement, any other agreements between you and Kodak and this
Agreement will be kept confidential and will not be disclosed to any person or
entity, except to your attorney, financial advisor/planner or spouse, or except
as required by law. Nonetheless, either party to this Agreement (that is, you
and Kodak) may disclose to any and all persons, without limitation of any kind
the tax treatment and tax structure of this transaction and all materials of any
kind (including opinions or other tax analyses) that may be provided to the
party relating to tax treatment and tax structure.

Page 9 of 11

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
May 2, 2006

10.     Period of Review and Other Considerations

a.       Date of Receipt. You acknowledge that you received this Agreement on or
prior to _______________.   b. Attorney Consultation. You acknowledge that you
have had the opportunity to consult with an attorney of your choice concerning
this Agreement.   c. Period of Review. You acknowledge that you have been given
at least 21 days in which to consider signing this Agreement. You understand
that in the event you execute this Agreement within less than 21 days of the
date of its delivery to you, you acknowledge that such decision was entirely
voluntary and that you have had the opportunity to consider this Agreement for
the entire 21 day period.


d.       Entire Agreement. This Agreement, including in particular its reference
regarding the continuing effectiveness of the Executive Employee’s Agreement and
the Letter Agreement to which this Agreement is attached, sets forth the entire
agreement between Kodak and yourself and supersedes and renders null and void
any and all prior or contemporaneous oral or written understandings, statements,
representations or promises regarding the subject matter hereof. This Agreement
does not, however, supersede the Letter Agreement to which this Agreement is
attached and the Executive Employee’s Agreement which remain in full force and
effect.   e. Governing Law. This Agreement shall be construed and governed by
the laws of the State of New York without giving effect to principles of
conflicts of laws. Disputes arising under this Agreement shall be adjudicated
within the exclusive jurisdiction of a state or federal court located in Monroe
County, New York. Neither party waives any right it may have to remove such an
action to the United States Federal District Court located in Monroe County, New
York. If any provision of this Agreement including, but not limited to, the
waiver of claims under any particular statute, should be deemed unenforceable,
the remaining provisions shall, to the extent possible, be carried into effect,
taking into account the general purpose and spirit of this Agreement.   f.
Revocation of Agreement. You understand that you have the right to revoke this
Agreement within 7 days of your signing it, and that this Agreement shall not
become effective or enforceable until this 7 day period has expired. To revoke
this Agreement, you agree to notify in writing: Director, Human Resources and
Senior Vice President, Eastman Kodak Company, 343 State Street, Rochester, NY
14650. Unless so revoked, this Agreement will be effective at 5:00 p.m. on such
seventh day. You agree that if you exercise your right to revoke this Agreement
within 7 days, your termination of employment will nevertheless occur, you will
not be entitled to the Termination Benefits, and you will immediately return to
Kodak any consideration you have already received.

Page 10 of 11

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
May 2, 2006

YOU HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL THE PROVISIONS OF THIS
AGREEMENT, AND YOU ARE ENTERING INTO THIS AGREEMENT VOLUNTARILY. YOU ACKNOWLEDGE
THAT THE CONSIDERATION YOU ARE RECEIVING IN EXCHANGE FOR EXECUTING THIS
AGREEMENT IS GREATER THAN THAT WHICH YOU WOULD BE ENTITLED TO IN THE ABSENCE OF
THIS AGREEMENT. YOU HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT,
WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT.

WITNESS MY SIGNATURE, THIS _____ DAY OF ____________, 2006.

   


Sworn to before me this ______ day of _______, 2006.               Notary Public
 

WITNESS MY SIGNATURE, THIS _____ DAY OF __________, 2006

         

Corporate Officer
Eastman Kodak Company


Sworn to before me this ______ day of _______, 2006           Notary Public  

Page 11 of 11

--------------------------------------------------------------------------------